     Case 3:19-cv-00520-MMD-CLB Document 93 Filed 08/31/21 Page 1 of 3



 1   L. Edward Humphrey, Esq., NSB 9066
     Patrick O’Rourke, Esq., NSB 13557
 2   HUMPHREY LAW PLLC
 3   201 West Liberty Street, Suite 350
     Reno, Nevada 89501
 4   Tel: (775) 420-3500
     Fax: (775) 683-9917
 5   ed@hlawnv.com
     patrick@hlawnv.com
 6

 7   Stephen J. Joncus, Pro Hac Vice
     JONCUS LAW P.C.
 8   13203 SE 172nd Ave. Ste 166 #344
     Happy Valley, Oregon 97086
 9   Telephone: 971-236-1200
     Facsimile: 971-244-7997
10

11   Attorneys for Defendants,
     RNO Exhibitions LLC and Vincent Webb
12

13                            UNITED STATES DISTRICT COURT
14                                     DISTRICT OF NEVADA

15
     DOUGLAS CODER & LINDA CODER                     Case No.: 3:19-cv-00520-MMD-CLB
16
     FAMILY LLLP,
17                                                   STIPULATION AND ORDER FOR
                          Plaintiff,
18                                                   SUBSTITUTION OF COUNSEL UNDER
            vs.                                      LR IA 11-6(c)
19
     RNO EXHIBITIONS LLC, a Nevada limited
20   liability company; and VINCENT WEBB, an
     individual,
21

22                        Defendants.

23

24          RNO Exhibitions LLC and Vincent Webb hereby authorize and consent to the

25   substitution of L. Edward Humphrey, Esq. and Patrick O’Rourke, Esq. of Humphrey Law PLLC,

26   at 201 West Liberty Street, Suite 350, Reno, NV 89501, (775) 420-3500, as Nevada counsel of

27   record in the above captioned action, in place and stead of Janine C. Prupas, Esq. and Wayne

28
Case 3:19-cv-00520-MMD-CLB Document 93 Filed 08/31/21 Page 2 of 3
     Case 3:19-cv-00520-MMD-CLB Document 93 Filed 08/31/21 Page 3 of 3




 1          L. Edward Humphrey, Esq. and Patrick O’Rourke, Esq. of the law firm of Humphrey
 2   Law PLLC, hereby authorize and consent to the substitution of the law firm of Humphrey Law
 3   PLLC as Nevada counsel of record for Defendants RNO Exhibitions, LLC and Vincent Webb
 4   in the place and stead of stead of Janine C. Prupas, Esq. and Wayne Klomp, Esq. of Snell &
 5   Wilmer L.L.P., 50 West Liberty Street, Suite 510, Reno, Nevada 89501, (775) 785-5440.
 6          DATED: August 30, 2021.
 7                                             HUMPHREY LAW PLLC
 8

 9                                          By: /s/ L. Edward Humphrey
                                               L. Edward Humphrey, Esq.
10                                             Patrick S. O’Rourke, Esq.
                                              201 West Liberty Street, Suite 350
11                                            Reno, Nevada 89501
                                              Tel: (775) 420-3500
12
                                              Fax: (775) 683-9917
13                                            Attorneys for Defendants,
                                              RNO Exhibitions LLC and Vincent Webb
14

15
                                              ORDER
16

17          IT IS SO ORDERED.

18                                             _____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
19                                             DATED: ___________________,
                                                         August 31         2021.
20

21

22

23

24

25

26

27

28
                                                  3
